Citation Nr: 0727819	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  04-03 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
sinusitis. 

2.  Entitlement to a compensable rating for malaria. 

3.  Entitlement to a compensable rating for a left 
varicocele.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1940 to January 
1946. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied a petition to reopen a final disallowed claim for 
service connection for sinusitis and from an October 2000 
rating decision that denied compensable ratings for malaria 
and a left varicocele. 

The veteran testified at a hearing before the Board by 
videoconference from the RO in June 2004.  In correspondence 
in June 2007, the Board informed the veteran that the 
Veterans Law Judge who presided at the hearing was no longer 
a member of the Board and that he could request a new 
hearing.  In July 2007, the veteran responded with a 
statement that another judge should continue the work.  The 
Board concludes that the veteran did not desire a new 
hearing.    


FINDINGS OF FACT

1.  In December 1956, the RO in Houston, Texas, denied 
service connection for sinusitis.  The veteran did not 
express disagreement within one year and the decision became 
final.  

2.  Evidence received since the final disallowance of the 
claim for service connection for sinusitis, although new, is 
not material to the reason for denial and in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

3.  The veteran does not have active malaria. 

4.  The veteran's residual symptoms subsequent to a left 
varicocelectomy are tenderness and pain in the left testis.  
Other genitourinary symptoms are related to non-service-
connected disorders.  


CONCLUSIONS OF LAW

1.  No new and material evidence has been received to reopen 
a final disallowed claim for service connection for 
sinusitis.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001); 38 C.F.R. §§ 3.156 (a), 20.302 (2006).

2.  The criteria for a compensable rating for malaria have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.88b, Diagnostic Code 6304 (2006).

3.  The criteria for a compensable rating for a left 
varicocele have not been met.   
38 U.S.C.A. § 1155; 38 C.F.R. § 4.115a, 4.115b, Diagnostic 
Code 7525 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2002, August 2004, 
May 2005, and March 2006; rating decisions in September 2000 
and October 2000; a statement of the case in February 2001; 
and supplemental statements of the case in April 2001, July 
2001, August 2001, June 2006, and November 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served as a supply clerk and vehicle operator in 
the U.S. Army including service in the Asia-Pacific Theater 
of Operations.  He contends that his sinusitis was the result 
of injuries in service.  He also contends that he experiences 
symptoms of malaria and discomfort from a left varicocele, 
and he seeks compensable ratings.  

Sinusitis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In December 1956, the RO in Houston, Texas, denied service 
connection for sinusitis.  The veteran did not express 
disagreement within one year and the decision became final.  
38 U.S.C.A. § 7105. 

The RO received the veteran's petition to reopen the claim in 
March 2000.  For claims filed prior to August 29, 2001, new 
and material evidence is evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).   
Under new regulations, material evidence is evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the 
purpose of establishing whether new and material evidence has 
been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Service medical records are silent on any symptoms, 
diagnoses, or treatment for sinusitis or an injury to the 
nasal passages in service.  In a December 1945 discharge 
physical examination, a physician noted the presence of a 
right septal spur.  In a January 1946 claim for VA benefits, 
the veteran stated that he was unsure whether his nose had 
been broken in service.  In February 1946, the RO in Waco, 
Texas, denied service connection for a right septal spur 
because the disorder was a developmental abnormality and 
service records contained no evidence of aggravation in 
service.  A physician was a member of the decision panel.  

In November 1947, the veteran was hospitalized at a Naval 
facility in Houston, Texas, for treatment for an eye 
disorder.  Concurrent X-rays showed evidence of sinusitis.  
The attending physician did not comment on the nature of 
treatment or a final diagnosis.  In October 1956, the veteran 
was hospitalized at a VA facility in Houston for an eye 
disorder.  The veteran also had symptoms of post-nasal drip 
and X-rays were positive for a sinus infection.  The veteran 
underwent a transantral ethmosphenoidectomy on the right and 
left sides.  The attending physician noted that the veteran's 
hospital course was uneventful.  He diagnosed slight chronic 
right maxillary and eithmoid sinusitis that improved with 
treatment.  In December 1956, the RO denied service 
connection for sinusitis because the disorder first 
manifested during hospitalization in 1956, ten years after 
service.  The veteran did not express disagreement within one 
year and the decision became final.  38 U.S.C.A. § 7105.  

Since the final disallowance of the claim, the veteran 
submitted statements relevant to his service experiences and 
sinus symptoms in September 1974, May 2001, August 2001, 
November 2004, February 2005, March 2005, April 2006, August 
2006, December 2006, and July 2007.  The veteran also 
provided testimony at an RO hearing in April 2001 and at a 
hearing before the Board in June 2004.  The veteran stated 
that he had performed all his active service in tropical 
environments in Louisiana and later in the South Pacific, 
often sleeping on the ground.  He stated that while in 
Louisiana he had a tooth extracted and sought treatment from 
several physicians for sinus infections.  He also was drove 
trucks over dusty roads that had been treated with waste oil, 
and he was in a vehicle accident when his truck went off the 
road into a ditch.  He had been required to participate in 
boxing matches in which he sustained a broken nose.  The 
veteran also stated that after service he operated a 
wholesale chicken business until his sinus surgery in 1956.   

Since the final disallowance of the claim, the RO received 
several reports of service, private, and VA medical 
treatment.  Army Surgeon General records showed that the 
veteran received treatment from Army hospitals in the South 
Pacific in April 1944 for mumps and in July 1944 for 
exhaustion.  In August 1974, a VA examiner noted the 
veteran's reports of a broken nose while boxing in service 
but was unable to find evidence of treatment in the service 
medical records.  The examiner noted the veteran's reports of 
difficulty with sinus drainage but made no clinical 
observations or diagnoses of chronic sinusitis.  In June 
1993, the veteran underwent surgery to remove bone and 
cartilage to correct a deviated septum.  In August 1997, a 
private radiologist noted that the veteran had three previous 
sinus surgeries and that a concurrent computed tomography 
scan showed evidence of the surgeries as well as maxillary 
atrophy and wall thickening but clear frontal and sphenoid 
sinuses.  In April 2001, a private physician noted the 
veteran's history of chronic sinus infections, at least two 
previous surgeries, and a current computed tomography scan 
that showed pan sinusitis.  The veteran underwent an 
endoscopic procedure that revealed polyps and scarring in the 
sinus cavities.  None of the private physicians commented on 
the etiology of the disorder or noted any veteran reports of 
injuries or environmental exposure.   

The Board concludes that lay and medical evidence received 
since the final disallowance of the claim in 1956 is new 
because it has not previously been considered by VA 
adjudicators.  However, the medical evidence is not material 
to the reason for previous denial because it does not address 
the origin of the veteran's sinus disorder.  Specifically, 
none of the medical providers noted that the veteran reported 
any injuries or environmental exposure in service or 
commented on the causes for his disorder.  There is no new 
medical evidence to show that the veteran's chronic condition 
first manifested any earlier than 1956, over ten years after 
service. 

Some lay evidence from the veteran is new because the veteran 
reported several additional specific service experiences that 
he contended were related to his sinus disorder.  The report 
of a broken nose is not new because the RO had considered the 
report (whether from boxing or a vehicle accident) in the 
1957 final decision, and there is no medical evidence of the 
residuals of a broken nose.  Lay evidence of exposure to 
tropical environment and dusty, oiled roadways is new but is 
not material to the reason for the previous denial.  The 
events are presumed to have actually occurred, and they are 
consistent with the circumstances of his service.  However, 
there is no evidence that his experiences resulted in an 
injury or onset of disease.  There was no evidence of medical 
examination or treatment for sinus symptoms in service, and 
no abnormalities noted at the time of discharge except for a 
right septum spur found to be a developmental deficit.  The 
Board concludes that the statement that the experiences 
caused injury, made many years after service and when viewed 
in the context of medical evidence where there are no 
references to an injury in service, lessens its probative 
weight.  

Although the veteran was diagnosed with sinusitis in 1947, 
the attending physician did not note any veteran reports of 
chronic symptoms, diagnose a chronic disorder, or comment on 
its origin.  A chronic disorder was not diagnosed until 1956, 
ten years after service.  Notably, none of the veteran's 
other medical providers noted any veteran reports of 
environmental exposure or commented that tropical conditions 
or dusty, oiled roadways were causative factors in his 
chronic infections.  
The Board does not question the sincerity of the veteran's 
conviction that his sinus disability is related to service.  
However, while he is competent to report his symptoms, as a 
lay person, he is not competent to provide a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  38 C.F.R. § 3.159(a) (1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Therefore, taken in the context of the entire record, the 
Board concludes that evidence submitted since the final 
disallowance of the claim, although new, is not material 
under either the old or new regulations.  The weight of the 
new evidence is not so significant that it must be considered 
in order to fairly decide the merits of the claim or raises a 
reasonable possibility of substantiating the claim.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the petition to reopen the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Malaria

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A compensable rating for malaria is warranted only for active 
disease.  Relapses must be confirmed by the presence of 
malaria parasites in blood smears.  38 C.F.R. § 4.88b, 
Diagnostic Code 6304.  

The RO granted service connection and a 10 percent rating for 
malaria, effective the date of discharge from service in 
January 1946.  In August 1948, the RO assigned a non-
compensable rating, effective October 1948, because there had 
been no medical evidence of the disease for the previous 
twelve months. 

The RO received the veteran's claim for a compensable rating 
in March 2000.  In an RO hearing in April 2001, the veteran 
stated that he experienced episodes of chills after being 
bitten by a mosquito approximately 10 to 15 times during each 
summer.  He stated that he received some antibiotic 
medication from VA providers.  However, he stated that by the 
time he obtained an appointment, the episode had past, and he 
did not undergo blood testing to confirm the disease.  

In October 2000, a VA physician noted the veteran's reports 
of occasional chills and fever.  On examination, the 
physician noted that veteran's malaria was not active.  He 
did not note the results of any clinical tests.  In August 
2004, a VA physician noted the veteran's reports of 
intermittent chills and fever approximately once monthly.  He 
noted that the veteran reported no positive blood smears for 
malaria since service, that he used over-the-counter 
analgesic medication successfully to relieve the chills and 
fever, and that he denied any other complications or other 
symptoms related to malaria.  The physician noted that 
multiple tests were obtained concurrent with a complete 
general medical examination but he did not note if any were 
specific blood smears for the malaria parasite.  The 
physician diagnosed intermittent chills and fever but noted 
no objective evidence of recurrent malaria.  

The Board concludes that a compensable rating for malaria is 
not warranted because there is no objective evidence of 
active disease.  The Board acknowledges the veteran's reports 
of intermittent episodes of fever and chills that he 
experiences after being bitten by a mosquito.  However, two 
physicians have also noted these reports, examined the 
veteran, and determined that he did not have an active 
disease.  Neither physician noted the results of a blood 
smear for the malaria parasite.   Nevertheless, both 
physicians observed the absence of symptoms other than chills 
and fever and made clear determinations that there was no 
recurrence of active disease.  The Board is also mindful that 
if the veteran was infected by a new outbreak of mosquito-
borne malaria in the geographic vicinity of the clinic or the 
veteran's residence, it would likely affect more than one 
patient and be known to VA medical providers.   

The weight of the credible evidence demonstrates that the 
veteran does not have active malaria and that a compensable 
rating is not warranted.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Left Varicocele

The rating schedule does not contain an entry for 
varicoceles.  When an unlisted disorder is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

A varicocele is a condition manifested by abnormal dilation 
of the veins of the spermatic cord, [which results] in 
impaired drainage of blood into the spermatic cord veins when 
the patient assumes the upright position.  Nici v. Brown, 9 
Vet. App. 494, 495 (1996) (citing Stedman's Medical 
Dictionary 1907 (26th ed. 1995)).

In his December 1945 discharge physical examination, a 
physician noted the presence of a left varicocele.  In 
February 1946, the RO in Waco, Texas, granted service 
connection and a noncompensable rating, effective the day 
after discharge, but did not refer to a specific diagnostic 
code.  In November 1997, the RO discussed the criteria for 
voiding dysfunction under 38 C.F.R. § 4.115a.  In a June 2006 
supplemental statement of the case, the RO discussed the 
criteria for chronic epididymo-orchitis which provides that 
this disability be rated as a urinary tract infection under 
38 C.F.R. § 4.115a..  38 C.F.R. § 4.115b, Diagnostic Code 
7525.  Epididymitis is an inflammation of the epididymis, 
which is the elongated cordlike structure along the posterior 
border of the testis.  Orchialgia is pain in a testis.  
Wright v. Gober, 10 Vet. App. 343, 343 (1997), citing 
Dorland's Illustrated Medical Dictionary 566, 1188 (28th 
ed.1994). 

In October 2000, a VA examiner did not note a review of the 
claims file but noted that the veteran underwent a left 
varicocelectomy fifteen years earlier and complained of 
impotence after the surgery.  He also noted a history of four 
surgical procedures for benign prostate hypertrophy and a 
history of recurrent urinary tract infections, two to three 
times per year.  The examiner diagnosed erectile dysfunction 
but found no testicular atrophy or abnormalities of the 
epididymis.  

In September 2003, a VA examiner noted the veteran's reports 
of persistent genital pain since the varicocelectomy.  The 
veteran also reported severe voiding difficulties that the 
examiner noted was not surprising considering the four 
previous prostate procedures.  A cystoscopy showed that the 
veteran had an extremely tight bladder neck contracture, and 
the veteran underwent a transurethral incision of the bladder 
neck.  The examiner prescribed mediation for urinary symptoms 
and for erectile dysfunction.  In a February 2004 follow-up, 
the examiner noted that the veteran's urinary dysfunction had 
resolved but that medication for erectile dysfunction was not 
effective.     

In August 2004, a VA examiner did not note review of the 
claims file but noted a history of recurrent prostatitis and 
the veteran's reports of urinary frequency and occasional 
incontinence.  The examiner also noted the veteran's reports 
of erectile dysfunction that began after the series of four 
prostate resections.  He noted no history of specific 
treatment for a left varicocele.  

In August 2005, a VA urologist noted continued symptoms of 
urinary frequency and prescribed another trial medication for 
erectile dysfunction since the veteran reported some success 
with a specific medication.  In August 2006, a VA urologist 
noted the veteran's reports of continued left testicular pain 
that began after the varicocelectomy.  The urologist noted 
that symptoms of orchialgia following a varicocelectomy are a 
known adverse effect of the procedure in a small number of 
cases.  The urologist noted that the left testis was tender 
and that some fine veins were palpable but not tender.  There 
was no scrotal swelling or "so-called bag of worms."  He 
also related the veteran's urinary symptoms to the prostate 
and bladder disorders.  

The Board concludes that the veteran no longer has a left 
varicocele and that the residual conditions of a 
varicocelectomy are limited to pain and tenderness of the 
left testis.  The VA urologist in 2005 noted that the pain 
was a known adverse effect of a varicocelectomy.  Therefore, 
the Board concludes that the most appropriate and available 
(though not optimum) analogous rating criteria is in 
38 C.F.R. § 4.115b, Diagnostic Code 7525 for chronic 
epididymo-orchitis because it addresses pain in the scrotal 
area.  Other diagnostic codes that provide criteria 
associated with voiding dysfunction or urinary frequency are 
less appropriate.  The weight of medical evidence from 
several examination reports established that urinary 
frequency and incontinence were related to non-service 
connected prostate and bladder disorders.  Although the 
veteran stated that his erectile dysfunction first manifested 
after the varicocelectomy, none of the medical providers 
clearly associated the two disorders.  There is no indication 
of testis atrophy or benign neoplasms of the genitourinary 
system.  

Diagnostic Code 7525 refers to the rating criteria for 
urinary tract infections under 38 C.F.R. § 4.115a.  A 
compensable rating is warranted if the disorder requires 
long-term drug therapy, one to two hospitalizations per year, 
and/or intermittent intensive management.  The Board is 
mindful that the veteran's disorder is not specifically an 
infection of the urinary system.  However, the Board does 
note that the veteran's left testis discomfort does not 
require drug therapy, hospitalization, or intensive 
management.  Applying this level of medical intervention to 
the veteran's residual conditions from a left 
varicocelectomy, the Board concludes that a compensable 
rating is not warranted.  Although the veteran experiences 
pain and tenderness at the site, the disorder does not limit 
any function of the genitourinary system or require any 
medical intervention.  There is no medical evidence that 
erectile dysfunction is related to the residual conditions 
from the varicocelectomy.  

The weight of the credible evidence demonstrates that the 
veteran's current residuals of surgery for a left varicocele 
do not warrant a compensable rating.  As the preponderance of 
the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

ORDER

The petition to reopen a final disallowed claim for service 
connection for sinusitis is denied. 

A compensable rating for malaria is denied. 

A compensable rating for a left varicocele is denied. 



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


